 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Melinda Gabriella Valenzuela,                     No. CV-17-01892-PHX-DLR
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is Petitioner Melinda Gabriella Valenzuela’s Petition for Writ of
17   Habeas Corpus pursuant to 28 U.S.C. § 2254 and United States Magistrate Judge Michelle
18   H. Burns’ Report and Recommendation (“R&R”). (Docs. 8, 65.)
19          On October 16, 2018, the Court issued an order adopting the Magistrate’s R&R.
20   (Doc. 68.)    Subsequently, on November 7, 2018, Petitioner filed a motion for
21   reconsideration, arguing that she was unable to file her objections because she was
22   transferred. (Doc. 70 at 1-2.) The Court granted this request, vacated the October 16 Order,
23   and gave Petitioner fourteen days to file specific written objections. (Doc. 71.) That
24   deadline has long since passed, and Petitioner has not filed any objections.
25          The R&R recommends that the Petition be denied and dismissed with prejudice,
26   finding that ground two fails on the merits, and grounds one and three are procedurally
27   defaulted. The Magistrate Judge advised the parties that they had fourteen days to file
28   objections to the R&R and that failure to file timely objections could be considered a
 1   waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328
 2   F.3d 1114, 1121 (9th Cir. 2003). Petitioner did not file objections, which relieves the Court
 3   of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,
 4   474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .
 5   of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district
 6   judge must determine de novo any part of the magistrate judge’s disposition that has been
 7   properly objected to.”). The Court has nonetheless reviewed the R&R and finds that it is
 8   well-taken. The Court will accept the R&R and deny the Petition and dismiss. See 28
 9   U.S.C. § 636(b)(1) (stating that the district court “may accept, reject, or modify, in whole
10   or in part, the findings or recommendations made by the magistrate”); Fed. R. Civ. P.
11   72(b)(3) (“The district judge may accept, reject, or modify the recommended disposition;
12   receive further evidence; or return the matter to the magistrate judge with instructions.”).
13          IT IS ORDERED that Magistrate Judge Burns’ R&R (Doc. 65) is ACCEPTED.
14   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 8.) is DISMISSED. The Clerk of
15   the Court shall terminate this case.
16          Having considered the issuance of a Certificate of Appealability from the order
17   denying Petitioner’s Petition for a Writ of Habeas Corpus, a Certificate of Appealability is
18   denied because Petitioner has not made a substantial showing of the denial of a
19   constitutional right and because the dismissal of the petition is justified by a plain
20   procedural bar, and jurists of reason would not find the procedural ruling debatable.
21          Dated this 3rd day of January, 2019.
22
23
24                                                   Douglas L. Rayes
                                                     United States District Judge
25
26
27
28


                                                  -2-
